Citation Nr: 1244401	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  02-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board), in part, from a February 2002 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.  This matter further comes before the Board from an August 2003 rating decision of the above RO, which, in pertinent part, denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

In September 2004, the Board remanded the claim for service connection bilateral cataracts for further development.  The claim for service connection for hypertension was not in proper appellate status, and was referred for appropriate action.  

In November 2009, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge, regarding both issues on appeal.  The Board remanded these matters in February 2010 for additional development and readjudication.  

In February 2012, the Board issued a decision, denying the Veteran's claims for service connection for hypertension and for bilateral cataracts.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating his disagreement with the denial of his claims.  The parties then filed a joint motion for remand.  By Order dated in September 2012, the Court granted the joint motion for remand, and vacated, in part, the February 2012 Board decision and remanded the appeal for readjudication consistent with the joint motion. 

In light of the joint motion being granted, this matter must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, the Veteran has appealed the Board's February 2012 decision to the Court.  The parties then filed a joint motion for remand, and, by Order dated in September 2012, the Court granted the joint motion.  

In the joint motion for remand dated in September 2010, the parties noted that the VA examiner in June 2010 stated that the Veteran's medical records documented "good blood pressure control with no documented worsening or flare ups" of the hypertension, and that the Board adopted that VA examiner's opinion and rationale as a basis for denying service connection for aggravation of hypertension by diabetes.  The parties, however, noted that under 38 C.F.R. § 4.104, Diagnostic Code 7101, a compensable rating for hypertension requires "systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control".  The parties indicated that the Veteran's systolic blood pressure was measured to be 160 or more for the first time in early 1998, some two years after his initial diagnosis of adult-onset diabetes.  Reference was made to several entries in the record that they felt had not been adequately addressed.  The parties intimate that these earlier records may support the finding that the Veteran's hypertension worsened following his diagnosis of diabetes mellitus.

The parties then agreed that in order to adequately analyze whether the Veteran's hypertension had been aggravated by his diabetes, the Board must first independently determine whether there was an increase in hypertension subsequent to the diabetes diagnosis, based on all pertinent evidence of record and in light of the regulatory requirement of a baseline level of disability in order to award service connection for aggravation.  38 C.F.R. § 3.310(b).  The Board must then readjudicate with an adequate statement of reasons or bases as to whether hypertension was aggravated by diabetes, regardless of the June 2010 examiner's comment that there was "no documented worsening" of that condition.  

Finally, in the September 2012 joint motion, the parties agreed that a remand was necessary to ensure that VA makes an attempt to obtain relevant treatment records.  The parties cited a November 2009 laboratory report, from Henry Ford Medical Center and signed by Vinay I. Shah, M.D., wherein the Veteran's kidney function was noted to be slightly abnormal and a recheck in two weeks was requested.  The parties noted that thereafter, the June 2010 VA examination report included discussion of a laboratory report dated April 8, 2010, which did not appear to be in the claims folder.  The parties agreed that on remand, the Board "must" ensure that all potentially relevant VA treatment records are added to the claims folder prior to readjudication, and consider whether the June 2010 VA examination is adequate.  

In light of the joint motion, the Board finds that the claim for service connection for hypertension must be remanded in order to attempt to obtain the missing laboratory report cited above, as well as to obtain a supplemental medical opinion regarding aggravation of the Veteran's hypertension by service-connected diabetes mellitus.

With regard to the claim for service connection for bilateral cataracts, as secondary to hypertension and/or as secondary to diabetes mellitus, the Board notes that this issue must also be remanded at this time as it is inextricably intertwined with the hypertension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. With any assistance that might be needed from the Veteran, obtain a copy of the laboratory report, dated April 8, 2010, which the VA examiner mentioned in the June 2010 VA examination report, and which was noted, by the parties to the joint motion, to be missing from the claims folder.  Negative replies should be requested

2. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his hypertension and/or bilateral cataracts.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

3. Forward the claims folder to the examiner who conducted the June 2010 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.

a.  State whether there was increase in severity of the Veteran's hypertension subsequent to his diagnosis of diabetes mellitus.  In rendering this opinion, the examiner should take into consideration that the Veteran's medical records showed that in February 1996, he was first diagnosed with adult onset diabetes mellitus, and that in January 1998, his blood pressure was twice measured at 170/85.  The examiner must also discuss the evidence discussed on pages 2 and 3 of the Joint Motion for Remand along with any other evidence of record that addresses this question.  


b. If it is determined that an increase in the Veteran's hypertension occurred after he was diagnosed as having diabetes mellitus, the examiner must opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's hypertension was aggravated by his diabetes mellitus.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  In providing the requested opinions, the examiner must consider and reconcile any conflicting evidence or opinions with regards to the above.

4. Once the above-requested development has been completed, review the claims folder and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with an SSOC.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

